            Case 1:19-cv-10705-RGS Document 2 Filed 04/12/19 Page 1 of 1


                                                                                        IN CLERKS OFFICE
                            UNITED STATES DISTRICT COURT

                              DISTRICT OF MASSACHUSETTS                                W» APR f2 JW 10: 55

                                                                                         »COURT
                                                                    •x                    WCTOFMASS.
JOHN DOE,                                                                   Civil Action No:
                                                       Plaintiff,

-against-                                                                          COMPLAINT


UNIVERSITY OF MASSACHUSETTS AT DARTMOUTH;                                          JURY TRIAL
PEYTON R. HELM in individual and official capacity;                                DEMANDED
CYNTHIA CUMMINGS, in individual and official capacity;
DEBORAH MAJEWSKI, in individual and official capacity;
SCOTT WEBSTER, in individual and official capacity;
DAVID GOMES, in individual and official capacity
JOHN BUCK, in his individual and official capacity.
                                                       Defendants.
                                                                 X


    MOTION TO PROCEED UNDER PSEUDONYM AND FOR PROTECTIVE ORDER


       The undersigned hereby movesthisCourt to allow thePlaintiff, ProSe, in theabove captioned action

to proceed under the pseudonym John Doe for the reasons set forth in the attached Plaintiffs

attached Plaintiffs Memorandum ofLaw in Support ofPlaintiffs Motionto Proceed UnderPseudonym and

For Protective Order. In conjunction with Motion, Plaintiff files the above captioned Complaint

and also a Complaint to comply with Federal Rule of Civil Procedure 10(a). The second complaint

contains Plaintiffs identity and personally identifying information, which he requests be sealed

until the Court rules on his motion.


Dated: April f/, 2019



                                                               Respectfully submitted.

                                                               By: Isi John Doe
                                                                         Pro se


Plaintiff requests the clerk protect John Doe's identity and contact information under seal.
